United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
NATIONAL CEMETERY ADMINISTRATION,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 22-0009
Issued: March 7, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 3, 2021 appellant filed a timely appeal from a September 24, 2021 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On May 6, 2020 appellant, then a 51-year-old program specialist, filed an occupational
disease claim (Form CA-2) alleging that she developed trigger finger of her left middle finger due
to factors of her federal employment. She explained that she was working at her computer and
experienced left hand and left middle finger pain. Appellant noted that she first became aware of
1

5 U.S.C. § 8101 et seq.

her condition on April 21, 2020 and realized its relation to her federal employment on
May 5, 2020. She stopped work on May 6, 2020.
In a May 8, 2020 development letter, OWCP informed appellant that it had not received
any evidence in support of her claim. It advised her of the type of factual and medical evidence
necessary and provided a questionnaire for her completion. In a separate development letter of
even date, OWCP requested that the employing establishment provide additional information
regarding appellant’s alleged injury, including comments from a knowledgeable supervisor
regarding the accuracy of her allegations and an explanation of any areas of disagreeme nt. It
afforded both parties 30 days to submit the requested evidence.
OWCP thereafter received a May 5, 2020 after visit summary by Dr. Nwamaka Olutola
Oluwato, a Board-certified family physician, who noted a diagnosis of left trigger finger and
hypertension, and referred appellant for an orthopedic evaluation. In a separate note of even date,
Dr. Oluwato recommended that she remain out of work through May 8, 2020.
Dr. Audrey K. Tsao, a Board-certified orthopedic surgeon, in a note dated May 5, 2020,
also diagnosed left middle trigger finger.
In a May 13, 2020 response to OWCP’s questionnaire, appellant indicated that she believed
that typing on a computer and using a keyboard for eight to nine hours per day for the past 20 years
had caused her symptoms. She noted that on April 21, 2020 she was working at her keyboard and
started feeling pain in her left hand and left middle finger, which progressively worsened each day.
Appellant related that she then woke up on May 5, 2020 and her left middle finger was stuck in
the bent position, so she massaged it until straightened out.
In a May 15, 2020 response to OWCP’s development letter, the employing establishment
noted that appellant used a keyboard for up to eight hours per day, which depended upon whether
she had to attend conference calls.
OWCP also received a position description for a program specialist with the employing
establishment.
By decision dated August 4, 2020, OWCP denied appellant’s occupational disease claim,
finding that the evidence of record was insufficient to establish that her diagnosed condition was
causally related to the accepted factors of her federal employment.
OWCP continued to receive evidence, including a July 24, 2020 after visit summary by
Allison M. Parver, a physician assistant, who noted that appellant received an injection.
In a note dated September 4, 2020, Dr. Oluwato indicated that appellant had received
medical treatment for a diagnosis of left middle trigger finger. She opined that this diagnosis can
be caused by repetitive use, such as frequent typing or repeated finger and thumb use.
On September 12, 2020 appellant requested reconsideration of OWCP’s August 4, 2020
decision.
By decision dated December 11, 2020, OWCP denied modification of its August 4, 2020
decision.

2

On January 25, 2021 appellant requested reconsideration of OWCP’s December 11, 2020
decision. In support of her request, she submitted a January 13, 2021 note by Dr. Tsao, who
diagnosed left middle trigger finger and opined that typing and keyboard work had aggravated her
condition and irritated her trigger finger. The note further indicated that appellant had undergone
two injections and may require surgery.
By decision dated September 24, 2021, OWCP denied modification of its December 11,
2020 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA 2 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA, 3 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury. 4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee. 6
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue. 7 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factors must be based on a
complete factual and medical background.8 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical

2

Id.

3

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
4

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
5

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

R.G., Docket No. 19-0233 (issued July 16, 2019). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
7

A.K., Docket No. 21-0278 (issued July 12, 2021); T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB
238 (1996).
8

M.V., Docket No. 18-0884 (issued December 28, 2018).

3

rationale explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factors. 9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted factors of her federal employment.
In a January 13, 2021 medical note, Dr. Tsao diagnosed left middle trigger finger and
opined that typing and keyboard work had aggravated appellant’s condition and irritated her trigger
finger. Similarly, Dr. Oluwato, in her note dated September 4, 2020, opined that trigger finger can
be caused by repetitive use such as frequent typing or repeated finger and thumb use. While these
reports supported causal relationship, they did not a pathophysiological explanation of how the
accepted factors of federal employment were competent to cause the diagnosed condition . The
Board has held that a report is of limited probative value regarding causal relationship if it does
not contain medical rationale explaining how a given medical condition was related to accepted
employment factors. 10 Consequently, the January 13, 2021 note by Dr. Tsao and September 4,
2020 note by Dr. Oluwato are insufficient to meet appellant’s burden of proof to establish her
claim.
In separate treatment notes dated May 5, 2020, Drs. Oluwato and Tsao diagnosed left
middle trigger finger, but did not provide an opinion on causation. The Board has held that medical
evidence that does not offer an opinion regarding the cause of an employee’s condition is of no
probative value on the issue of causal relationship. 11 Therefore, these notes are also insufficient
to establish appellant’s claim.
The remaining evidence of record consists of a July 24, 2020 after visit summary by
Ms. Parver, a physician assistant. Certain healthcare providers such as physician assistants,
physical therapists, nurse practitioners, and social workers are not considered “physician[s]” as
defined under FECA. 12 Consequently, their medical findings and/or opinions will not suffice for

9

Id.; Victor Woodhams, supra note 6.

10

J.W., Docket No. 18-0678 (issued March 3, 2020); G.R., Docket No. 19-0940 (issued December 20, 2019); D.L.,
Docket No. 19-0900 (issued October 28, 2019); see also V.T., Docket No. 18-0881 (issued November 19, 2018); Y.D.,
Docket No. 16-1896 (issued February 10, 2017); T.M., Docket No. 08-975 (issued February 6, 2009); S.E., Docket
No. 08-2214 (issued May 6, 2009).
11

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

12

Section 8101(2) provides that under FECA the term physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practic e as defined
by the applicable state law. 5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See Federal (FECA) Procedure Manual, Part 2
Claims, Causal Relationship, Chapter 2.805.3a(1) (January 2013); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006)
(lay individuals such as physician assistants, nurses, and physical therapists are not competent to render a medical
opinion under FECA); see also R.L., Docket No. 19-0440 (issued July 8, 2019) (nurse practitioners and physical
therapists are not considered physicians under FECA).

4

purposes of establishing entitlement to FECA benefits. As such, this evidence is insufficient to
establish appellant’s claim.13
As the medical evidence of record is insufficient to establish causal relationship between
appellant’s diagnosed medical conditions and the accepted factors of her federal employment, the
Board finds that appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the September 24, 2021 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 7, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13

D.P., Docket No. 19-1295 (issued March 16, 2020); G.S., Docket No. 18-1696 (issued March 26, 2019); see
M.M., Docket No. 17-1641 (issued February 15, 2018); K.J., Docket No. 16-1805 (issued February 23, 2018);
David P. Sawchuk, id.

5

